Case 5:20-mj-01291-HJB Document9 Filed 10/29/20 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT OCT 29 ana

WESTERN DISTRICT OF TEXAS

  

CLERK, UK. DISTRICT
SAN ANTONIO DIVISION Wes - DISTRICT ore
UNITED STATES OF AMERICA § DEPUTY CLERK
Plaintiff §
§
Vs. § No.: SA:20-M -01291(1) HJB
§
§

(1) IVAN HARRISON HUNTER
Defendant

ORDER RESETTING IDENTITY/DETEN TION/PRELIMINARY HEARING

IT IS HEREBY ORDERED that the above entitled and numbered case is set for
11:00 AM, in Courtroom A, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar FE. Chavez Boulevard, San Antonio, TX on Monday, November

02, 2020.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, and
United States Probation Office. Further, counsel for the defendant shall notify the defendant of

this setting. If the defendant is on bond, he/she shall be present.

IT IS SO ORDERED this 29th day of October, 2020.

YP

HENRY J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE

 
